Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending. 
Drawings as filed 02/08/2021 are accepted.
IDS are accepted.
Claim 14 is directed to a storage medium storing a computer-readable program.  While the claim does not explicitly recite the storage medium being of non-transitory nature, the Specification has definitively defined that “the storage medium is any one or more of various types of memory devices or storage devices” – Page 13, lines 20 through 30 of the Specification.  As such the claim 14 is deemed as statutory. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled 
Image preprocessing module.
Target feature acquisition module.
Feature point coordinate transformation module.
Feature point/area extraction sub-modules.
Feature point screening sub-module.
Target image acquisition sub-module.
Image feature acquisition sub-module.
Feature transformation sub-module.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6, 7, 10, 12, 13, 17, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (CN105139007) in view of Yoon (US 2017/0193284).

As to claim 1:
Zhang discloses a face feature point detection method, applied to an image processing device (Abstract), the method comprising:


obtaining an input image for processing (See Page 5, 4th paragraph, see page 2, summary of the invention, obtaining a target picture, also page 17, locating a face image)
performing feature point extraction on the target face image according to a feature area detection model and a feature point detection model to obtain a target feature point coordinate located within a face feature area in the target face image; (See page 17, last 5  paragraph, using a face detection model  to obtain an initial human face region using a face detector (feature area detection model), and obtains an plurality of  initial characteristic points coordinates in the target picture. Per page 3, last two paragraphs, the initial characteristic point coordinates are obtained via an obtaining module (i.e. feature point detection model))

and performing coordinate transformation on the target feature point coordinate to obtain a face feature point coordinate corresponding to the face image to be detected, (See page 17, last two paragraphs and all part of page 18. Specifically, the initial characteristic point coordinates are corrected by being inputted into at least a first and a second correction model where the initial coordinates are transformed through one or more matrixes to obtain a corresponding corrected set of characteristic coordinates)

wherein the feature area detection model for detecting a face feature area and the feature point detection model for detecting a face feature point are stored in the image processing device. (See page 17, last 5  paragraph, using a face detection model  to obtain an initial human face region using a face detector (feature area detection model), and obtains an plurality of  initial characteristic points coordinates in the target picture. Per page 3, last two paragraphs, the initial characteristic points are obtained via an obtaining module (i.e. feature point detection model))


Zhang however does not expressively disclose preprocessing a face image to be detected to obtain a preprocessed target face image; 

However the examiner asserts that it is customary in the art that pre-processing of a face image before facial analysis  is performed to enhance and/or standardize the input parameters.
Yoon, indeed, in a related field of endeavor discloses a face recognition technology in which, prior to extracting and analysis of facial elements fo the face, the image is preprocessed before being used as the input. (See ¶0020, performing preprocessing)
It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the system of Zhang would incorporate the preprocessing step of Yoon into the system.  As Yoon states in ¶0020, such a step would ensure any necessary size adjustment would be made prior to the main process.


As to claim 7:
Zhang discloses a face feature point detection device, applied to an image processing device, the device comprising (page 2, method and device, Abstract):

See page 17, last 5  paragraph, using a face detection model  to obtain an initial human face region using a face detector (feature area detection model), and obtains an plurality of  initial characteristic points coordinates in the target picture. Per page 3, last two paragraphs, the initial characteristic point coordinates are obtained via an obtaining module (i.e. feature point detection model))

a feature point coordinate transformation module, which is configured to perform coordinate transformation on the target feature point coordinate to obtain a face feature point coordinate corresponding to the face image to be detected, (See page 17, last two paragraphs and all part of page 18. Specifically, the initial characteristic point coordinates are corrected by being inputted into at least a first and a second correction model where the initial coordinates are transformed through one or more matrixes to obtain a corresponding corrected set of characteristic coordinates)

wherein the feature area detection model for detecting a face feature area and the feature point detection model for detecting a face feature point are stored in the image processing device. (See page 17, last 5  paragraph, using a face detection model  to obtain an initial human face region using a face detector (feature area detection model), and obtains an plurality of  initial characteristic points coordinates in the target picture. Per page 3, last two paragraphs, the initial characteristic points are obtained via an obtaining module (i.e. feature point detection model))


Zhang however does not expressively disclose a face preprocessing module for preprocessing a face image to be detected to obtain a preprocessed target face image; 

However the examiner asserts that it is customary in the art that pre-processing of a face image before facial analysis  is performed to enhance and/or standardize the input parameters.
Yoon, indeed, in a related field of endeavor discloses a face recognition technology in which, prior to extracting and analysis of facial elements fo the face, the image is preprocessed before being used as the input. (See ¶0020, performing preprocessing)
It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the system of Zhang would incorporate the preprocessing step of Yoon into the system.  As Yoon states in ¶0020, such a step would ensure any necessary size adjustment would be made prior to the main process.




As to claims 4 and 10:
 Zhang in view of Yoon discloses all limitations of claims 1/7, wherein the image processing device comprises at least one feature detection model, and each of the at least one the feature point detection model corresponds to one face feature area extracted by the feature area detection model. (See Zhang, the system comprises at least Per page 3, last two paragraphs, the initial characteristic point coordinates are obtained via an obtaining module (i.e. feature point detection model) corresponding to the input facial region)

As to claims 6 and 12:
Zhang in view of Yoon discloses all limitations of claim 1/7, and further disclose the performing the coordinate transformation on the target feature point coordinate to obtain the face feature point coordinate corresponding to the face image to be detected comprises: according to a mapping relationship between the face image to be detected and the target face image, performing coordinate transformation on each target feature point coordinate in the target face image to obtain the corresponding face feature point coordinate. (See page 17, last two paragraphs and all part of page 18. The correction model represents the more accurate model of the image to be detected.  Specifically, the initial characteristic point coordinates are corrected by being inputted into at least a first and a second correction model where the initial coordinates are transformed through one or more matrixes to obtain a corresponding corrected set of characteristic coordinates. The matrix is a mathematical presentation of the mapping as the parameters are transformed by a mathematical function)

As to claim 17:
Zhang in view of Yoon discloses all limitations of claim 4, wherein the performing the coordinate transformation on the target feature point coordinate to obtain the face feature point coordinate corresponding to the face image to be detected comprises: according to a mapping relationship between the face image to be detected and the target face image, performing coordinate transformation on each target feature point coordinate in the target face image to See page 17, last two paragraphs and all part of page 18. The correction model represents the more accurate model of the image to be detected.  Specifically, the initial characteristic point coordinates are corrected by being inputted into at least a first and a second correction model where the initial coordinates are transformed through one or more matrixes to obtain a corresponding corrected set of characteristic coordinates. The matrix is a mathematical presentation of the mapping as the parameters are transformed by a mathematical function)


As to claim 13:
Claim 13 is directed to an equipment, comprising a processor and a memory storing a computer program, wherein when executed by the processor, (page 23, of Zhang, first 6 paragraphs, processor/memory) the computer program implements the method of claim 1 and thus is addressed by the reasoning/discussion in claim 1. 

Claim 14 is directed to a storage medium storing a computer-readable program, wherein the computer-readable program is configured to, when executed, implement the method of claim 1 and thus is addressed by the reasoning/discussion in claim 1. 

Allowable Subject Matter
Claims 2, 3, 15, 16, 5, 18, 8, 9, 19, 20, 10, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Specifically the references of record discloses all limitations of claim 1, 7, 13 and 14 as applied above. However they do not disclose:
the performing feature point extraction on the target face image according to the feature area detection model and the feature point detection model to obtain the target feature point coordinate located within the face feature area in the target face image comprises: extracting all feature point coordinates from the target face image based on the feature point detection model; extracting feature area coordinates of all face feature areas from the target face image based on the feature area detection model; and screening out, according to the obtained feature area coordinates, a target feature point coordinate located in each of the face feature areas corresponding to the feature area coordinates from all the feature point coordinates.
And: 
extracting, from the target face image, target images corresponding to all face feature areas in the target face image according to the feature area detection model; selecting a respective one of the at least one feature point detection model matched with each of the face feature areas according to a corresponding relationship between the face feature areas and the at least one feature point detection model, and performing feature point extraction on a target image corresponding to the each of the face feature areas, so as to obtain an image feature point coordinate in each of the target images; and according to a mapping relationship between the target face image and at least one of the target images, performing coordinate transformation on the image feature point coordinate to obtain a target feature point coordinate in the target face image.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shiiyama et al. (US 2017/0039419) - The present invention suppresses feature amounts of faces to be registered in a collation database, thereby preventing the collation database from being bloated. An information processing apparatus of the present invention includes an acquisition unit configured to acquire a video, a detection unit configured to detect at least one face of the same person from a plurality of frames of the acquired video, a classification unit configured to classify the detected faces into a plurality of predetermined groups, a selection unit configured to select, from the faces classified into the groups, not more than a first predetermined number of faces for each group, wherein the first predetermined number is an integer of not less than 2, and a registration unit configured to register feature amounts of the selected faces in a database.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAN M HUA whose telephone number is (571)270-7232. The examiner can normally be reached 10:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUAN M HUA/Primary Examiner, Art Unit 2645